PER CURIAM.
This is an appeal from a final summary judgment involving the trial court’s construction of an ambiguous provision in a contract of insurance. In Westchester Fire Insurance Co. v. In-Sink-Erator, 252 So.2d 856 (Fla. 4th DCA 1971), this court held that where the terms of a contract are ambiguous, casting doubt upon the intent of the parties, this intent must be determined by the trier of fact upon trial and is not a proper matter for disposition by summary judgment. Such is the case at hand. Accordingly, the final summary judgment is reversed with directions for further proceedings consistent with this opinion.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.